Citation Nr: 1637643	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-05 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral glaucoma, to include as secondary to service-connected type II diabetes mellitus or as from exposure to Agent Orange.

2. Entitlement to service connection for a bilateral eye condition (other than glaucoma), to include as secondary to service-connected type II diabetes mellitus or as from exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 to April 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) rating decision in May 2009 that inter alia, (1) granted service connection for erectile dysfunction as secondary to service-connected diabetes mellitus type II, (2) granted special monthly compensation based on loss of the use of a creative organ, and (3) denied service connection for glaucoma of both eyes, including as secondary to service-connected type II diabetes mellitus.  The Veteran initially claimed service connection for glaucoma of the right eye, but the claim was expanded to both eyes in the May 2009 rating decision.  In August 2014, the Board (by a VLJ other than the undersigned) remanded the case for additional development.  The August 2014 Board remand also expanded the claim, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), as entitlement to service connection for a bilateral eye condition.  The case is now assigned to the undersigned.

The Board notes there is now sufficient evidence to decide the Veteran's claim of service connection for bilateral glaucoma.

The issue of service connection for a bilateral eye condition, other than glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral glaucoma was not manifested in service.

2.  Glaucoma is not a disease listed as presumptively linked to exposure to herbicides.

3. The Veteran's bilateral glaucoma is not otherwise shown to be causally lined to his service, to include his presumed in-service exposure to herbicide agents in Vietnam.

4. The Veteran's bilateral glaucoma is not shown to have been caused or permanently aggravated by his service connected type II diabetes mellitus.


CONCLUSION OF LAW

Service connection for bilateral glaucoma, to include as due to exposure to herbicides or as secondary to type II diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.313 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in March 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond and to supplement the record, and has not alleged that notice was less than adequate

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examination in April 2009.  In accordance with the Board's August 2014 remand, a September 2014 addendum to the VA examination report has also been obtained to supplement the VA examiner's opinion.  The Board finds that the examination report and medical opinion offered by the September 2014 addendum to be adequate to address the claim for service connection for bilateral glaucoma as it reflect familiarity with the factual record, and the opinion is accompanied by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

The Veteran seeks to establish entitlement to service connection for bilateral glaucoma, to include as secondary to his service-connected type II diabetes mellitus.  As an initial matter, the Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  As explained in detail below, the Board must conclude that the preponderance of the evidence in this case shows that the Veteran's glaucoma is not medically related to his service-connected type II diabetes mellitus nor otherwise medically related to his military service.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.

The Veteran's contentions in this case primarily request consideration of the theory that his glaucoma is caused by his type II diabetes mellitus or otherwise shares a common service-connected cause with the diabetes mellitus.  In this Veteran's case, service-connection for diabetes mellitus was established on the basis of his presumed exposure to tactical herbicide agents (such as Agent Orange) during military service in country in Vietnam.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury or disease during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection for a disability on a direct basis, there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1   (1999); 38 C.F.R. § 3.303 (a).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted one of the diseases listed in 38 C.F.R. § 3.309 (e) (manifested to a degree of 10 percent or more), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  Glaucoma is not one of the disabilities listed in 38 C.F.R. § 3.309 (e).  38 U.S.C.A. § 1116 (a)(4); 38 C.F.R. §§ 3.307 , 3.309(e).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a non-presumptive/direct-incurrence basis.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) that the service connected disability caused or aggravated the disability for which secondary service connection is sought.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Factual Background

The Veteran's STRs contain no mention of complaints, treatment, or diagnosis related to glaucoma.  The Board does note, however, that a foreign body was removed from the Veteran's cornea in his left eye in November 1971.  The Veteran applied service connection for a left eye disability, and was denied in an October 1972 rating decision based on his March 1972 service separation examination report that showed the Veteran's eyes were clinically evaluated as normal, with 20/15 vision in both eyes.

At an August 2002 examination for diabetes, the Veteran reported blurred vision. 

In a December 2008 VA eye consultation note, primary open angle glaucoma (POAG) was diagnosed.  

On April 2009 VA examination, the Veteran reported being diagnosed with glaucoma in both eyes with the condition existing since 2006.  He reported pain, discharge, and sensitivity to light.  The examiner diagnosed glaucoma and cataracts in both eyes.  He opined that the Veteran's "glaucoma is independent of the findings in this case of any diabetes."

In June 2009, the Veteran submitted internet articles which cited a medical study that suggest a relationship between glaucoma and type II diabetes.

VA treatment notes show the Veteran has been using daily eye drops in both eyes to treat his glaucoma since July 2009.

The Board's August 2014 remand directed that clarification of the April 2009 VA medical opinion be obtained to more adequately address the cause of the Veteran's glaucoma and other eye disabilities.  

On September 2014 VA addendum opinion, the examining optometrist noted the Veteran has POAG diagnosed.  He opined the Veteran's glaucoma was less likely than not (less than 50 percent probability) incurred during his military service or otherwise related to military service including in-service herbicide exposure; incurred in or caused by an in service injury, event, or illness; or aggravated by the Veteran's service-connected type II diabetes mellitus.  Regarding the connection between glaucoma and the Veteran's service-connected type II diabetes mellitus, and in response to the articles the Veteran submitted in June 2009 that suggest a relationship, he noted there are studies that show an association between glaucoma and diabetes, but that such studies have failed to consistently show such an association.  He also noted that under "peer review and academic consensus to date there is not an accepted association between diabetes and POAG."  

Regarding exposure to herbicide, the optometrist cited that "according to current literature, exposure to herbicides is not identified as a risk factor for the development of POAG."  

Analysis

It is not in dispute that the Veteran has a current diagnosis for bilateral glaucoma.  However, glaucoma was not manifested in service.  The Veteran has not specifically asserted that his glaucoma had its onset during service or shortly thereafter.  The Veteran's STRs do not contain any indication of treatment for or diagnosis of glaucoma, and as noted above, glaucoma was diagnosed in December 2008.  The Board notes that the Veteran's STRs document the removal of a foreign body from the cornea in his left eye.  However, there is no evidence that the Veteran's glaucoma is related to that procedure and his eyes were evaluated as normal on his separation examination.

The Board finds that the Veteran's glaucoma is not shown to have had onset during service.  Accordingly service connection is not warranted for the disability on the basis of onset in service.  

Furthermore, glaucoma is not listed as a disease with presumed association with exposure to herbicides, and service connection on a presumptive basis under 38 U.S.C.A. § 1116 likewise is not warranted.  There is no competent evidence in this case otherwise indicating a medical possibility that glaucoma is a consequence of in-service herbicide exposure.  The only competent evidence addressing herbicide exposure is the September 2014 addendum opinion, which noted that "exposure to herbicides is not identified as a risk factor for the development of POAG."  The Veteran does not assert, nor does the evidence support, that his glaucoma is somehow otherwise related directly to his service.  Accordingly, service connection is not warranted on the basis of in-service causation (including through the Veteran's presumed exposure to tactical herbicide agents).

The remaining theory of entitlement to service connection for glaucoma is one of secondary service connection.  The Veteran argues that his glaucoma is secondary to his service connected type II diabetes mellitus.  Whether a particular case of diabetic pathology has caused or aggravated glaucoma in a particular patient is a complex medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1377.  In this case, the only competent (medical) evidence in the record that directly addresses this question is the opinion presented by the author of the September 2014 VA addendum opinion.  That VA optometrist opined that it is less likely than not that the Veteran's glaucoma is caused or aggravated by his service connected type II diabetes mellitus.  He cited to medical literature on cause(s) of glaucoma and noted that current peer review and academic consensus do not indicate an accepted association between diabetes and POAG.  The Board finds that the VA examiner's rationale persuasively explains why the Veteran's glaucoma is not considered to have been caused or aggravated by the service-connected type II diabetes.  Because the examiner's discussion of his analysis demonstrated familiarity with the record (and, specifically, the Veteran's medical history) and included a discussion of rationale that is not contradicted by the factual record, the opinion is probative evidence in this matter.  Because there is no competent evidence to the contrary, it is persuasive.

The Board understands the Veteran's sincere belief that his glaucoma is related to his diabetes and further notes that the Veteran has provided internet articles discussing an association between glaucoma and diabetes.  However, as the September 2014 addendum medical opinion notes, the studies on which these articles are based do not consistently show an association between diabetes and POAG.  Therefore, although the Board has considered these articles and the cited studies as evidence in support of the claim, they cannot be assigned enough evidentiary value to outweigh the competent medical evidence of record which is specific to the Veteran's individual situation.  Furthermore, because the Veteran is a layperson and does not profess any medical expertise, the Board cannot rely upon his lay statements about the cause of his glaucoma and must rely upon the probative opinion of the medical expert.

In light of the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral glaucoma is etiologically linked to his military service, including exposure to herbicide, or to his service-connected type II diabetes mellitus.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied.  

Once again, the Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to service connection for bilateral glaucoma is denied.


REMAND

As noted above, bilateral cataracts were diagnosed on April 2009 VA examination.  In the August 2014 remand, the Board requested an addendum opinion to the April 2009 VA examination regarding the cause of the Veteran's bilateral eye condition, including bilateral glaucoma, bilateral cataracts, and any other eye disability manifested since April 2009.  

On September 2014 VA addendum opinion, the examiner only addressed the Veteran's bilateral glaucoma and did not provide an opinion regarding the cause for bilateral cataracts or any other eye condition.  The Board finds that September 2014 VA addendum opinion is inadequate to decide the claim of service connection for a bilateral eye condition, other than glaucoma, and a remand for corrective action is necessary to ensure compliance with the Board's instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain for association with the record updated records of all VA treatment the Veteran has received for any eye condition from August 2014 to the present.  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2. Thereafter, the AOJ should arrange for an addendum opinion (with examination only if deemed necessary by the provider) from the September 2014 VA examiner (or from another provider if the September 2014 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide opinions that respond to the following:

a. Please identify (by diagnosis) each eye disability found (excluding glaucoma).

b. For each eye disability (including bilateral cataracts but not glaucoma) identified, the examiner should:

  i. Provide an opinion as to whether it is at least as likely as not (defined as a 50 percent probability or greater) that the eye disability was incurred during the Veteran's active military service or otherwise related to military service including in-service herbicide exposure.
  
  ii. Provide an opinion as to whether it is at least as likely as not (defined as 50 percent probability or greater) that the eye disability is proximately due to the Veteran's service-connected type II diabetes mellitus.
  
  iii. Provide an opinion as to whether it is at least as likely as not (defined as 50 percent probability or greater) that the eye disability is aggravated by the Veteran's service connected type II diabetes mellitus (aggravation means the disability increased in severity beyond its natural progression).

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate.

3. After undertaking the above actions and any other necessary development, the AOJ must readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


